AGREEMENT AND AMENDMENT

This Agreement and Amendment (this "Agreement") is entered into as of February
10, 2012, between Quantum Fuel Systems Technologies Worldwide, Inc., a Delaware
corporation (the "Company"), and WB QT, LLC, a Delaware limited liability
company (the "Lender").

WHEREAS, the Company is indebted to the Lender under a Promissory Note dated
November 24, 2009 in the original principal amount of $3,000,000, as amended
pursuant to that Agreement between the Company and Lender dated July 8, 2010,
and as further amended pursuant to that Agreement and Amendment between the
Company and Lender dated as of August 31, 2011 (the "August Agreement and
Amendment"), with such Promissory Note as so amended being referred to herein as
the "Consent Fee Note";

WHEREAS, the Company and Lender are parties to that certain Agreement and
Amendment dated November 2, 2011 (the "November Agreement and Amendment"); and

WHEREAS, the Company has requested that the Lender agree to certain amendments
to the Consent Fee Note, and Lender has agreed to make such amendments on the
terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing, and the respective
agreements, warranties and covenants contained herein, the Company and the
Lender hereby agree as follows:

1. Amendments to Consent Fee Note.

(a) The third paragraph of the Consent Fee Note is amended in its entirety to
read as follows:

Lender may make demand for payment of all or part of the principal amount due
under this Note at any time (and from time to time) by providing the Company
with written notice of the principal amount so demanded; provided, however, that
Lender may not make demands during the period from February 10, 2012 through
April 10, 2012 for payments involving an aggregate amount of principal in excess
of $1,300,000. The Company may call all or part of the principal due under this
Note at any time (and from time to time) by providing Lender with written notice
of the principal amount being called. Any amount not paid as a result of a
demand by Lender or call by Company shall be due and payable on January 16, 2015
(the "Maturity Date").

(b) The fourth paragraph of the Consent Fee Note is amended in its entirety to
read as follows:

When demand for payment is made by Lender or a call is made by the Company, then
the "Actual Payment Amount" due with respect to such demand or call shall be the
greater of (A) the principal amount so demanded or called and (B) that amount
determined by multiplying the principal amount so demanded or called by the
Multiplier (as defined below), as adjusted, with that product then multiplied by
the lesser of (x) the volume-weighted average price of the common stock of the
Company for the three (3) consecutive trading days ending on the trading day
immediately preceding the Demand Date (as defined below) or the Call Date (as
defined below), as the case may be (the "VWAP Measurement Period") and (y) $50
(the "Cap"), as adjusted. For purposes of the calculation described in this
paragraph, the "Multiplier" shall be (i) 1.05 with respect to the first
$1,300,000 in principal amount for which payment demands or calls are made on or
after February 10, 2012, and (ii) .04 in connection with any other payment
demand or call. With respect to the Multiplier and Cap, "as adjusted" means
adjusted for stock dividends, stock splits, reverse stock splits, or any
recapitalization, reorganization, reclassification, consolidation, merger, sale
of all or substantially all of the Company's assets or other transaction, which
in each case is effected in such a manner that holders of common shares are
entitled to receive (either directly or upon subsequent liquidation) stock,
securities or assets with respect to or in exchange for common shares. By way of
example only, a 2-for-1 stock split would result in the Multiplier being
adjusted to 2.10 or .08, as the case may be, and the Cap being adjusted to $25.

(c) The sixth paragraph of the Consent Fee Note is amended in its entirety to
read as follows:

The Company shall have the right in its sole discretion to pay any principal due
under this Note using unregistered shares of its common stock; provided, however
(A) if the Company calls all or part of the principal due under this Note, the
principal so called shall be paid in full in cash and may not be paid in shares
of the Company's common stock, and (B) to otherwise pay using shares of common
stock, (i) the volume-weighted average share price of the common stock of the
Company for the VWAP Measurement Period must be greater than $0.95, which amount
shall be adjusted in the same manner as provided above for the Cap, and
(ii) such shares must be listed on the Nasdaq Global Market. When making any
payment using shares of common stock of the Company, the value of each such
share of stock shall be determined based on the volume-weighted average price of
such stock during the VWAP Measurement Period. The common stock used for payment
will be "restricted securities" and shall be delivered to Lender on the Payment
Date. Payments made in cash shall be made on the Payment Date. In the event the
Lender demands payment in full of the principal amount due under this Note or
the Company calls in full the principal due under this Note, the Company shall,
on the Payment Date, also pay in cash all unpaid interest on this Note that has
accrued to the Payment Date.

2.

Other Agreements. Concurrent with the parties execution of this Agreement,
Lender hereby makes a payment demand for $700,000 of the amount due under the
Consent Fee Note (the "February 10 Payment Demand"). The Company and Lender
agree that the Company shall settle the February 10 Payment Demand by delivering
to Lender 735,000 shares (the "Settlement Shares") of its common stock on or
before February 14, 2012. Concurrent with the parties execution of this
Agreement, the Company shall provide Lender with a copy of an irrevocable
instruction letter issued to its transfer agent for the issuance of the
Settlement Shares and, within two (2) business days thereafter, shall cause such
transfer agent to credit the Settlement Shares to a book entry account in the
name of the Lender maintained by the transfer agent.



3. Company Acknowledgements. The Company hereby acknowledges, confirms and
agrees that (a)  the Consent Fee Note is in full force and effect, (b) as of and
through the date hereof (and after given effect to the payment demand under
Section 2 hereof), the Company is indebted to Lender in respect of principal due
under the Consent Fee Note in the outstanding amount of $1,690,000, (c) such
principal, together with interest accrued or accruing thereon, and all fees,
costs, expenses and other charges now or hereafter payable by the Company to the
Lender pursuant to the terms of the Consent Fee Note, are unconditionally owing
by the Company to Lender, and (d) the Company has no right of offset, defense or
counterclaim of any kind, nature or description whatsoever with respect to such
obligations or any rights of the Lender under the Consent Fee Note.

4. Lender Acknowledgements. Lender acknowledges and agrees that notwithstanding
anything contained in this Agreement, the Lender Warrant (as defined in the
November Agreement and Amendment), the Convertible Notes (as defined in the
November Agreement and Amendment), the November Agreement and Amendment or the
August Agreement and Amendment to the contrary, the Company shall not issue, in
satisfaction of a payment demand made under the Consent Fee Note, an aggregate
number of shares of Common Stock which, when aggregated with any other shares of
Common Stock issued to the Lender (or any affiliate of the Lender) after the
date of the August Agreement and Amendment as Fee Shares (as defined in the
Convertible Notes), upon prior conversion after the date of the August Agreement
and Amendment of any of the Convertible Notes, or upon prior exercise of the
Lender Warrant would exceed 19.99% of the Company's issued and outstanding
shares of Common Stock as of the date of the August Agreement and Amendment, if
such issuance would be in violation of applicable Nasdaq Global Market rules.

5. Company's Representations, Warranties and Agreements. The Company hereby
represents, warrants and agrees as follows:

(a) The Company is duly organized, validly existing and in good standing under
the laws of the State of Delaware. The Company has the requisite corporate power
and authority to execute and deliver this Agreement and to perform its
obligations under this Agreement and the Consent Fee Note, as amended hereby (as
so amended, the "Amended Consent Fee Note"). The execution and delivery by the
Company of this Agreement and the performance by the Company of its obligations
under this Agreement and the Amended Consent Fee Note have been duly authorized
by all requisite corporate action on the part of the Company. This Agreement has
been duly executed and delivered to the Lender by the Company. This Agreement
and the Amended Consent Fee Note are enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other similar laws affecting the enforcement of creditors' rights generally and
by general principles of equity.

(b) The execution and delivery by the Company of this Agreement and the
performance by the Company of its obligations under this Agreement and the
Amended Consent Fee Note will not violate or conflict with the organizational
documents of the Company or any requirement of law or contractual obligation of
the Company and will not result in, or require, the creation or imposition of
any lien on any of the properties or revenues of the Company.

(c) The shares of Common Stock issuable under the Amended Consent Fee Note (the
"Transaction Shares") are duly authorized and, when issued in accordance with
the terms of the Amended Consent Fee Note, will be duly and validly issued,
fully paid and non-assessable, free from all taxes and liens with respect to the
issue thereof.

(d) The authorized and outstanding capital stock of the Company are as described
on Schedule 5(d). Except as described on Schedule 5(d), (a) there are no
outstanding warrants, options or other rights to acquire, or instruments
convertible into or exchangeable for, any unissued shares of capital stock of
the Company (such warrants, options, rights and convertible instruments being
herein called "Derivative Securities"), and (b) there are no anti-dilution or
price adjustment provisions contained in the terms governing any outstanding
Derivative Securities that will be triggered by the execution and delivery of
this Agreement or the issuance of any Transaction Shares. No stockholder of the
Company or other person has any right of first refusal, preemptive right, right
of participation or any similar right to participate in the acquisition of any
Transaction Shares.

(e) The Company has not at any time since November 24, 2009 subdivided (by share
split, share dividend or otherwise) any outstanding shares of its Common Stock
into a greater number of shares or combined (by reverse share split or
otherwise) any outstanding shares of its Common Stock into a smaller number of
shares, or effected any recapitalization, reorganization, reclassification,
consolidation, merger, sale of all or substantially all of the Company's assets
or other transaction pursuant to which the holders of shares of Common Stock
were or will be entitled to receive (either directly or upon subsequent
liquidation), stock, securities or assets with respect to or in exchange for
such shares of Common Stock, other than a 1-for-20 reverse stock split effected
with respect to the Common Stock on February 8, 2011.

(f) The Common Stock is registered pursuant to Section 12(b) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act"), and is listed on the
Nasdaq Global Market (the "Principal Market"). The Company has taken no action
designed to, or likely to have the effect of, terminating the registration of
the Common Stock under the Exchange Act or delisting, for any reason, the Common
Stock from the Principal Market. The Company is in compliance with all of the
presently applicable requirements for continued listing of the Common Stock on
the Principal Market, with the exception of Nasdaq's $1.00 minimum bid price
rule.

6. Conditions to Effectiveness of this Agreement. This Agreement shall be and
become effective as of the date hereof when, and only when, each of the
following conditions shall have been satisfied:



(a) The Lender shall have received copies of the certificate of incorporation of
the Company, the bylaws of the Company and resolutions of the board of directors
of the Company authorizing this Agreement and the transactions contemplated
hereby, each certified as of the date of this Agreement by the Company's
corporate secretary or an assistant secretary as being in full force and effect
without modification or amendment, and signature and incumbency certificates,
dated as of the date of this Agreement, of the officers of the Company.



(b) No representations or warranties of the Company set forth in this Agreement
shall prove to have been false in any material respect as of the date made.



7. Release. In consideration of the agreements of Lender contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Company, on behalf of itself and its successors,
assigns and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Lender, and its successors
and assigns, and its present and former members, affiliates, subsidiaries,
divisions, predecessors, governors, managers, officers, attorneys, employees,
agents and other representatives (Lender and all such other persons being
hereinafter referred to collectively as the "Released Parties"), of and from all
demands, actions, causes of action, suits, damages and any and all other claims,
counterclaims, demands and liabilities whatsoever of every name and nature,
known or unknown, both at law and in equity, that the Company or any of its
successors, assigns or other legal representatives may now or hereafter own,
hold, have or claim to have against the Released Parties or any of them for,
upon, or by reason of any circumstance, action, cause or thing whatsoever which
has arisen at any time on or prior to the date of this Agreement for or on
account of, or in relation to, or in any way in connection with (i) this
Agreement, the Convertible Notes, the Amended Consent Fee Note or any
transactions hereunder or thereunder or relating hereto or thereto, or (ii) any
other debt or equity investment of the Lender in the Company or any other
financing arrangement between the Lender and the Company.

8. Miscellaneous.

(a) Except as expressly modified pursuant hereto, no other changes or
modifications to the August Agreement and Amendment, the November Agreement and
Amendment, or the Consent Fee Note are intended or implied by this Agreement and
in all other respects the August Agreement and Amendment, the November Amendment
and Agreement, and the Consent Fee Note, as amended by this Agreement, are
hereby are ratified and confirmed by each of the parties hereto.

(b) [Reserved]



(c) This Agreement shall be binding upon and inure to the benefit of each of the
parties hereto and their respective successors and assigns.



(d) All representations, warranties, covenants and releases of the Company made
in this Agreement shall survive the execution and delivery of this Agreement and
the consummation of the transactions contemplated hereby, and no investigation
by the Lender shall affect such representations, warranties, covenants and
releases of the Company or the right of the Lender to rely upon them.

(e) Any provision of this Agreement held by a court of competent jurisdiction to
be invalid or unenforceable shall not impair or invalidate the remainder of this
Agreement.

(f) All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of Minnesota, without regard
to the principles of conflicts of law thereof. Each party hereto agrees that all
legal proceedings concerning this Agreement or the interpretation, enforcement
or defense hereof (whether brought against a party hereto or its respective
affiliates, directors, governors, managers, officers, stockholders, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the State of Minnesota. Each party hereby irrevocably submits
to the exclusive jurisdiction of such courts for the adjudication of any dispute
hereunder or in connection herewith (including with respect to the enforcement
of this Agreement), and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding relating thereto, any claim that it is not
personally subject to the jurisdiction of any such court or that any such court
is an inconvenient venue for such proceeding.

(g) EACH PARTY HERETO IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY MATTER ARISING HEREUNDER.



(h) This Agreement may be executed in any number of counterparts, but all of
such counterparts shall together constitute but one and the same agreement.
Receipt by telecopy, facsimile or email transmission of any executed signature
page to this Agreement shall constitute effective delivery of such signature
page.



 

[Remainder of page intentionally left blank]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement and Amendment
to be duly executed and delivered by their duly authorized officers as of the
day and year first above written.



QUANTUM FUEL SYSTEMS TECHNOLOGIES WORLDWIDE, INC.




By: /s/ W. Brian Olson
Name: W. Brian Olson



Title: Chief Financial Officer

 

WB QT, LLC



By: /s/ Mark Strefling
Name: Mark Strefling
Title: Chief Legal Officer



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Agreement and Amendment